Citation Nr: 0901676	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  06-06 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel







INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1950 to November 1953 and from February 1954 to 
November 1970.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a February 2005 rating 
decision by the Waco, Texas Department of Veterans Affairs 
(VA) Regional Office (RO) that granted service connection for 
bilateral hearing loss, rated noncompensable, effective July 
16, 2004 (the date of the claim).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  VA will notify the 
veteran if any action on his part is required.


REMAND

In December 2008 written arguments the veteran and his 
representative assert that his bilateral hearing loss has 
increased in severity since his last VA examination (in March 
2007).  While the case has been advanced on the docket and 
delay obviously will ensue, in light of the allegation of 
increased severity of disability, because the current record 
does not provide an evidentiary basis for increase (and 
because the delay will be at the request of the veteran/his 
representative) a remand for another VA examination is 
indicated.

Finally, it is noteworthy that, as this appeal is from the 
initial rating assigned with the award of service connection, 
staged ratings are for consideration.  Fenderson v. West, 12 
Vet. App. 119 (1999).  

Accordingly, the case is REMANDED for the following:

(Again, please note this appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c) (2008).  
Expedited handling is requested.)

1.  The RO should arrange for a VA 
audiological evaluation of the veteran 
(with audiometric studies) to determine 
the current severity of his bilateral 
hearing loss.

2.  The RO should then readjudicate the 
claim (to include consideration of the 
possibility of "staged" ratings, if 
indicated by facts found).  If it remains 
denied, the RO should issue an appropriate 
supplemental statement of the case and 
afford the veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

